PER CURIAM.
This is an appeal from a final judgment determining that an arbitration escape provision in an uninsured motorist policy was void. The judgment, requiring the insured to pursue his claim in court, is reversed on authority of Roe v. Arnica Mutual Insurance Co., 533 So.2d 279 (Fla.1988), aff’g Amica Mutual Insurance Co. v. Roe, 515 So.2d 1370 (Fla. 2d DCA 1987). In that case, the supreme court held that nonbinding arbitration clauses are not in conflict with the Florida Arbitration Code, and thus disapproved Berger v. Fireman’s Fund In*600surance Co., 515 So.2d 997 (Fla. 3d DCA), review dismissed, 519 So.2d 987 (Fla.1987).
REVERSED and REMANDED.